DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Appl. Publ. No. US2021/0099025 to Gaule et al. (i.e., “Gaule” hereinafter). Referring to claim 1, Gaule discloses an electronic device (10), comprising: a casing (102), having a surface (715, see Fig. 7) and an accommo-

dation groove (113) recessed from the surface, wherein the accommodation groove (113) has an accommodation portion (109) and a pair of connection portions (i.e., end portions - not numbered) obliquely (i.e., not parallel or at a right angle) connected between the surface and the accommodation portion; a stylus (180), having a front end (“tip”) and a rear end (“butt”); a first magnet (320), disposed at the rear end of the stylus; and a pair of second magnets (316), disposed in the casing and located below the accommodation portion (109).  See Figs. 6-8.
Referring to claim 3, Gaule discloses the device as claimed, wherein in a second section (i.e., near the “tip”) the accommodation portion (109) conforms to the stylus.  See Fig. 7.
Referring to claim 4, Gaule discloses the device as claimed, wherein the accommodation groove (113) has a symmetrical structure.  See Fig. 6.
Referring to claim 5, Gaule discloses the device as claimed, wherein the pair of second magnets (320) is symmetrically spaced from each other.  See Fig. 6.
Referring to claim 6, Gaule discloses the device as claimed, wherein a place where the accommodation portion (109) and the pair of connection portions 


(i.e., the ends) is connected is a connected turning point, and the pair of second magnets (320) is separated from the connected turning point by a distance.  See Fig. 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gaule, which discloses the device as substantially claimed, wherein in a first section (i.e., the center section), the accommodation portion (109) is parallel to the surface (715, see Fig. 6), but does not expressly disclose the pair of connection portions (i.e., the end portions) is inclined toward the surface by an angle of 20 degrees to 30 degrees compared to the accommodation portion.
It has been held, however, that a change in shape is a matter of design choice which a person of ordinary skill in the art would have found obvious,


absent persuasive evidence that the particular configuration was patentably significant.  See In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966).
As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the device of Gaule to provide connection portions that are inclined toward the surface by an angle of 20 degrees to 30 degrees compared to the accommodation portion, since this would accommodate a variety of stylus tip shapes. 
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim 7 recites the specific limitations of the “magnetic poles of the first magnet are arranged along a horizontal direction, and the magnetic poles of the pair of second magnets are arranged along a vertical direction.”  These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of records.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                             
December 4, 2021